UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 SIGNIFY NORTH AMERICA CORPORATION and :
 SIGNIFY HOLDING B.V.,                  :
                                        :      19cv5516 (DLC)
                          Plaintiffs,   :
                                        :     OPINION AND ORDER
                -v-                     :
                                        :
 AXIS LIGHTING INC.,                    :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiffs:
Michael P. Kahn
Akin Gump Strauss Hauer & Feld LLP
One Bryan Park
New York, NY 10036
(212) 872-1000

C. Brandon Rash
Akin Gump Strauss Hauer & Feld LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, D.C. 20006
(202) 887-4380

For the defendant:
Paul T. Olszowka
Daniel P. Albers
Barnes & Thornburg LLP
One North Wacker Drive
Chicago, IL 60606
(312) 214-5612

DENISE COTE, District Judge:

     On October 21, 2019, defendant Axis Lighting Inc. (“Axis”)

moved to dismiss this patent infringement action on the ground
that the amended complaint fails to plead facts sufficient to

state a plausible claim of infringement.     For the reasons that

follow, Axis’s motion to dismiss is granted in part.

                             Background

     The following facts are taken from the amended complaint.

On June 13, 2019, plaintiffs Signify North America Corporation

and Signify Holding B.V. (together, “Signify”) brought suit

against Axis alleging that Axis has committed direct patent

infringement and willful patent infringement in the sale and

offering of certain, specified light-emitting diode (“LED”)

lighting devices.

     Signify alleges that these products infringe seven patents

held by Signify.    Each of the asserted patents is attached to

Signify’s amended complaint.    Signify also identifies at least

one claim in each patent that it alleges is infringed by Axis’s

LED lighting devices.    And, for each claim, Signify identifies

at least one Axis product and alleges that the accused product

meets the elements of that claim.     Signify also alleges that,

for each instance of patent infringement, Axis “was aware of and

had notice of” the alleged infringement because Signify notified

Axis that it believed Signify’s patents were being infringed by

Axis’s products prior to the filing of this lawsuit.

     This action was filed on June 13, 2019.     On August 16, Axis

moved to dismiss the complaint for improper service pursuant to


                                  2
Rule 12(b)(5), Fed. R. Civ. P., and for failure to state a claim

pursuant to Rule 12(b)(6), Fed. R. Civ. P.   An Order of August

20 allowed Signify to file any amended complaint by September 6

and alerted Signify that it would likely not have another

opportunity to amend.   On September 6, Signify filed the amended

complaint, mooting Axis’s motion to dismiss for failure to state

a claim.   Signify also opposed Axis’s motion to dismiss for

improper service.   An Opinion and Order of October 8 denied

Axis’s motion to dismiss for improper service.   On October 21,

Axis renewed its motion to dismiss for failure to state a claim.

This motion became fully submitted on December 6.

                            Discussion

     Axis argues that Signify has failed to state a claim

pursuant to Rule 8, Fed. R. Civ. P.   “To survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”   Geffner v. Coca-Cola Co., 928 F.3d 198,

199 (2d Cir. 2019) (citation omitted).   “Specific facts are not

necessary; the statement need only give the defendant fair

notice of what the claim is and the ground upon which it rests.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct


                                 3
alleged.”   Charles v. Orange County, 925 F.3d 73, 81 (2d Cir.

2019) (citation omitted).   The

     plausibility standard . . . does not prevent a
     plaintiff from pleading facts alleged upon information
     and belief where the facts are peculiarly within the
     possession and control of the defendant, or where the
     belief is based on factual information that makes the
     inference of culpability plausible.

Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)

(citation omitted).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[ ] all factual allegations as true, and draw[ ] all

reasonable inferences in the plaintiff’s favor.”   Coal. for

Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 48-49

(2d Cir. 2018) (citation omitted).    “A complaint is . . . deemed

to include any written instrument attached to it as an exhibit,

materials incorporated in it by reference, and documents that,

although not incorporated by reference, are ‘integral’ to the

complaint.”   Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88 (2d

Cir. 2018) (citation omitted).

I.   Direct Patent Infringement

     Liability for direct infringement arises when a party

“without authority makes, uses, offers to sell, or sells any

patented invention, within the United States or imports into the



                                  4
United States any patented invention during the term of the

patent.”   35 U.S.C. § 271(a).    A plaintiff “need not prove its

case at the pleading stage.”     Nalco Co. v. Chem-Mod, LLC, 883

F.3d 1337, 1350 (Fed. Cir. 2018) (citation omitted).      The

complaint must only place the potential infringer “on notice of

what activity is being accused of infringement,” as “the Federal

Rules of Civil Procedure do not require a plaintiff to plead

facts establishing that each element of an asserted claim is

met.”   Id. (citation omitted).

     In Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888

F.3d 1256, 1260 (Fed. Cir. 2018), the Federal Circuit addressed

pleading requirements in patent infringement actions. 1    It

explained that a complaint survives a motion to dismiss if it

attaches the asserted patents to the complaint, specifically

identifies the accused products and attaches photographs of them

to the complaint, and alleges that “the accused products meet

each and every element of at least one claim” of the asserted


1 In Disc Disease, the Federal Circuit noted that the patents at
issue concerned “simple technology.” 888 F.3d at 1260. Some
district courts that have applied Disc Disease have concluded
that its holding is limited to patents that concern simple
technology. See, e.g., Gamevice, Inc. v. Nintendo Co., No. 18-
CV-01942 (RS), 2018 WL 5310792, at *3 (N.D. Cal. Aug. 6, 2018)
(collecting cases); see also Super Interconnect Techs. LLC v.
Sony Corp., No. 18cv1731 (CFC), 2019 WL 4722677, at *2 (D. Del.
Sept. 26, 2019) (applying Disc Disease despite doubts that the
case involved “simple technology” because defendant failed to
mention Disc Disease in its motion to dismiss briefing).


                                   5
patents.   Id. (citation omitted).      “These disclosures and

allegations,” the Federal Circuit reasoned, “are enough to

provide [the defendant] fair notice of infringement of the

asserted patents.”   Id.

      Signify has satisfied the pleading standards under the

Federal Rules.   Each count in the amended complaint alleges

infringement of a different asserted patent.       Each count states

that the accused products infringe at least one claim, which is

identified, of the patents, and briefly explains the basis for

that belief.   Attached to the amended complaint are each of

these patents.   Although photographs of the accused products are

not attached to the amended complaint, the products are

sufficiently identified to give Axis notice of Signify’s claims

of patent infringement.

II.   Willful Infringement

      Under Section 284 of the Patent Act, a court may increase

an award of damages in a patent infringement case by up to three

times.   35 U.S.C. § 284.     “[T]he sort of conduct warranting

enhanced damages has been variously described . . . as willful,

wanton, malicious, bad-faith, deliberate, consciously wrongful,

flagrant, or -- indeed -- characteristic of a pirate.”       SRI

Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1308 (Fed. Cir.

2019) (citing Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.

Ct. 1923, 1932 (2016)).      “[C]ulpability is generally measured


                                    6
against the knowledge of the actor at the time of the challenged

conduct.”   Id. at 1309 (citation omitted).   To that end, the

Federal Circuit has found that a plaintiff’s pre-suit notice

letter, on its own, does not support a finding of willful patent

infringement.   Id.

     Signify has failed to adequately plead willful patent

infringement.   Signify alleges that Axis “was aware of and had

notice of” the alleged infringement prior to the filing of this

lawsuit because Signify sent Axis pre-suit notice letters.

Signify does not allege that Axis had knowledge of Signify’s

patents at the time it began selling the accused products.

Accordingly, Signify has failed to adequately plead facts

supporting a claim of willful patent infringement.

                             Conclusion

     Axis’s October 21, 2019 motion to dismiss Signify’s claims

of direct patent infringement is denied.    Axis’s October 21

motion to dismiss Signify’s claims of willful patent

infringement is granted.



Dated:      New York, New York
            March 4, 2020


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




                                   7
